United States Court of Appeals
                      For the First Circuit


No. 21-1104

                         JENNIFER SALMON,

                       Plaintiff, Appellant,

                                v.

   ROGER LANG; LINDA HIRSCH; JOHN MOSES; JASON FREDETTE; KURT
  MCPHEE; CHELMSFORD SCHOOL COMMITTEE; PATRICIA TOBIN; TOWN OF
                           CHELMSFORD,

                      Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Richard G. Stearns, U.S. District Judge]


                              Before

                        Barron, Chief Judge,
                       Howard, Circuit Judge,
                    and Singal,* District Judge.


     Joseph L. Sulman, with whom The Law Office of Joseph L.
Sulman, Esq. was on brief, for appellant.
     Douglas I. Louison, with whom Alexandra M. Gill and Louison,
Costello, Condon & Pfaff were on brief, for appellee.


                         December 16, 2022




    *   Of the District of Maine, sitting by designation.
             HOWARD, Circuit Judge.               Jennifer Salmon -- a public

school teacher and former president of her local teachers' union

-- brought suit against several public school officials, her town,

and    the     local    school     committee,       alleging      First    Amendment

retaliation and state-law claims arising from various negative

reactions to her union advocacy efforts between 2016 and 2018.

The district court entered summary judgment for all defendants.

Salmon now appeals the district court's summary judgment ruling

and two other rulings from the pleading and discovery stages.                        We

affirm.

                                   I.    BACKGROUND

             Salmon has been a public school teacher in Chelmsford,

Massachusetts since 2002.               In May 2016, she became president of

the Chelmsford Federation of Teachers ("CFT"), a local chapter of

the American Federation of Teachers ("AFT").                   During her tenure as

CFT president, Salmon advocated on behalf of the union regarding

classroom-temperature        problems       in    many    of   the   town's      school

buildings (e.g., cold temperatures during the winter months).                       Her

advocacy involved an August 2016 meeting with defendant Roger Lang,

Chelmsford Superintendent, and email exchanges with certain school

principals.      Specifically, Salmon identified these heating issues

in    emails    to     defendant    Jason     Fredette,        principal    of    Byam

Elementary,      in    October     2016,    and    to    defendant   Kurt     McPhee,

principal of McCarthy Middle School, in March 2017.


                                          - 2 -
            In September 2017, Salmon began teaching third grade at

Harrington Elementary after transferring from a different school.

The next month,       at the request of colleagues, Salmon raised

concerns to the Harrington principal, defendant Patricia Tobin,

about working conditions at her new school.            The plaints focused

on special-needs classrooms and included the need for "increased

staffing and improved [student] monitoring."           On October 13, 2017,

Tobin had a phone call with Salmon about an unrelated matter, in

which Tobin "yelled" at Salmon and mentioned that the principal at

Salmon's    previous     school    "had     warned"    Tobin   about   her.

Specifically, Tobin believed that Salmon had interfered with her

instructions regarding a school-day scheduling change by telling

another teacher that the teacher did not have to listen to Tobin.

Tobin later received an email from the CFT vice president about

her call with Salmon, which Tobin characterized as "scathing" and

found "shocking" and "unfounded."           Tobin printed and taped this

email to a filing cabinet in her office, feeling that she "needed

some time to react to [it]."

            In early November 2017, Carol LeRivee, a Harrington

first-grade teacher, asked Salmon for help with a special-needs

student    in   her   classroom   whose   disruptive   behavior   presented

safety concerns.        LeRivee explained that the child habitually

"bolted" out of the classroom and off the playground, which took

support-staff members off task and interfered with other students'


                                    - 3 -
classwork.          LeRivee   had   brought    these    concerns    to   the

administration's attention during the previous month, but felt

their    response    was   slow   and   inadequate.      Several   teachers,

including Salmon, tried to help LeRivee deal with the disruptive

child by spending time in LeRivee's classroom to assist with the

other children in the class.

            On November 16, 2017, Salmon emailed Tobin about this

child's behavior and requested a meeting to discuss the attendant

concerns.    The email copied two non-party administrators -- Amy

Reese, Chelmsford Director of Special Education, and Patricia

Doherty, Chelmsford Special Education Chairperson -- as well as

Rick Blanchet, an AFT field representative.            In her email, Salmon

noted that "[a]fter reviewing the Major Incident Report Binder, it

appear[ed] there are a minimum of 23 major incident reports

completed for this student," and that the student's behavior posed

a "major safety concern" for the classroom.1            A few hours later,


     1 The Major Incident Report Binder ("MIR Binder") was where
teachers filed discipline reports for individual students in the
teachers' dedicated folders. At the time of Salmon's email, the
MIR Binder was kept in the school's main office on top of a filing
cabinet.    Under Massachusetts regulations, these discipline
reports constitute "student records." See 603 Mass. Code. Regs.
§ 23.02.    As such, access to them was limited to certain
"authorized personnel," as defined in applicable regulations. See
id. §§ 23.02, 23.07.    Salmon contends that the district court
improperly found that she was not authorized to view LeRivee's
student's file and that this was a material fact in dispute. For
the reasons discussed infra, Section II.A.2, we disagree, as the
relevant school policy and regulations indisputably prohibited her
access in this instance.


                                    - 4 -
Salmon emailed this group again, asking that a meeting be scheduled

for Wednesday, November 22 at 8:00 AM between her, Blanchet, and

the three school administrators. She added that if Tobin, Doherty,

and Reese were unavailable to meet or discuss, her "next step

[would be] to go to the [Chelmsford] School Committee with these

incident reports."

          On November 20, 2017, Tobin met with Salmon in response

to her email.   Tobin questioned why Salmon felt this was a "union

issue," explaining that "the process of working with a student"

typically is not, and asked Salmon other questions about her

request, i.e., with whom she wanted to meet, and "why and how" she

was "able to go into [LeRivee's] classroom to support [her]."

Later that day, Salmon again emailed Tobin, Reese, and Doherty,

reiterating her request for a meeting at 8:00 AM on November 22

and explaining why she believed that it was a union issue and that

she did "not need to ask permission" to enter LeRivee's classroom

on her own time.   She reiterated that she was "acting as the Union

President" in her request to meet on this issue.         Tobin responded

that same evening, writing that she would be "happy to attend any

meeting [Salmon] schedule[d]."

          On    November    21,    Salmon   again   emailed       the   three

administrators to confirm the meeting schedule.          Tobin responded

that she would not be available that day, which was the day before

Thanksgiving,   due   to   "many   classroom   visits"   on   a    shortened


                                   - 5 -
schedule.   Reese also emailed Salmon back, explaining that "[t]his

is not a union matter" and that she would "not meet with [Salmon]

as union president to discuss this student-related matter." Salmon

responded to Reese, reiterating the union's concerns about teacher

and student safety, stating that "[Blanchet] will be here at 8am

tomorrow," and adding: "Your unreasonable unwillingness to have a

conversation about solutions is cowardly."           Later that night,

Salmon emailed Superintendent Lang, asking him to "help . . .

direct[]" Tobin to meet with her and Blanchet.

            On November 22, Salmon and Blanchet entered Tobin's

office to request a meeting.2      Tobin told them she did not have

time to discuss or schedule a meeting, and asked Blanchet to leave.3

She then left the office to attend to other matters.          Blanchet and

Salmon, however, remained. Upon learning that fact, Tobin directed

her support staff to call Lang for assistance.          Following phone

conversations   between   staff   members   at   Harrington    and   Lang's

office, Lang eventually received a message that Blanchet was at




     2 While certain details of this encounter are disputed, such
as the tenor of the interaction between Tobin and Blanchet, those
details are not material to Tobin's claims or the issues presented
on appeal.
     3  In her opposition to the defendants' motion for summary
judgment, Salmon contended that there is no evidence that Tobin
asked Blanchet to leave. But this is refuted by Tobin's undisputed
deposition testimony that she "told" Blanchet that "he needed to
leave."


                                  - 6 -
Harrington and "was becoming . . . agitated and combative toward

[Tobin]."     Lang then proceeded to Harrington to intervene.

            On    his    way,   Lang    notified   the    Chelmsford        Police

Department that there was an incident occurring at the school.

When Lang arrived, he spoke with Tobin and then with Blanchet, who

"put his hands on Lang incidental to the conversation."              Lang then

asked one of the responding police officers to escort Blanchet

from the building. Lang returned to speak with Salmon and informed

her that he was sending her home for the day in order to de-

escalate the situation and investigate the day's events.                       He

assured her that she was not being punished.             Salmon went upstairs

to her classroom to gather her things.             Soon thereafter, Salmon

was escorted out of the back of the building by a plain-clothes

officer, at Lang's request.         Lang had requested the escort because

Salmon was visibly upset and the students would soon be arriving.

Salmon complied and was driven home by a co-worker.

            Later that day, Lang retained outside counsel, on behalf

of the Chelmsford School Committee, to investigate the events

surrounding      the    incident.      He   also   placed   Salmon     on    paid

administrative leave pending the investigation's outcome.                      In

addition, Lang sent an email to all Harrington parents and staff

about the incident and held a meeting with Tobin and Harrington

teachers to discuss the same.            During the meeting, Lang stated

that he was "shocked and disappointed with the actions" of "some


                                       - 7 -
individuals" and that there was "a right way and a wrong way" to

bring issues to the administration's attention.4

            The November 22 incident sparked public commentary and

debate among the residents of Chelmsford and some neighboring towns

over the weeks that followed.        This involved discussion and posts

on social media -- including some from defendant John Moses, a

School Committee member -- and a "contentious and heated" School

Committee meeting held on December 5, which was attended by

supporters of both Salmon and the administration.             Attendees in

support of Lang and Tobin included Fredette and McPhee.

            On December 6, the School Committee's outside counsel

delivered   a   report   to   Lang    detailing   the    findings   of   the

investigation (the "Investigation Report") and sent a letter to

Salmon summarizing the same.          As detailed in the Investigation

Report, the investigation consisted of approximately 23 witness

interviews, including those with LeRivee, Salmon, and Tobin, as

well as a review of video footage from inside the school, police

reports, student incident reports, emails, and various School

Committee policies and training materials.              Counsel ultimately

concluded that Salmon (i) was "insubordinate with regards to [her]

appearing for and demanding a meeting that had been previously



     4 Tobin reiterated this sentiment that there was "right way
and a wrong way to raise concerns" during a meeting with Harrington
teachers in January 2018.


                                     - 8 -
denied by two supervisors," and (ii) had "violated District policy

with       regards    to    student    records     confidentiality"    by   viewing

LeRivee's student's incident reports.                   Salmon was permitted to

return to work the same day.

                 On December 12, Lang issued Salmon a letter of reprimand

to be placed in her personnel file.                Lang noted that he concurred

with       the     Investigation       Report's    findings   that    Salmon     was

insubordinate         and    had      inappropriately    accessed     confidential

student information. In March 2018, Salmon took a leave of absence

from Harrington and did not return for the remainder of the school

year.       In the summer of 2018, Salmon sought transfer to several

open teaching positions at Fredette's and McPhee's respective

schools.5         She was interviewed and considered, but ultimately not

hired.           In both instances, hiring committees at each school

unanimously decided to hire external applicants over Salmon.

                 In June 2019, Salmon filed this action against Lang,

Tobin,       Fredette,      McPhee,    and   the   School   Committee,      alleging

violations of the First Amendment, under 42 U.S.C. § 1983, and the

Massachusetts Civil Rights Act ("MCRA"), Mass. Gen. Laws ch. 12,

§ 11H. The thrust of her claims was that the defendants retaliated



       For Fredette's school (Byum Elementary), Salmon applied and
       5

interviewed for three positions: second-grade teacher, fourth-
grade teacher, and elementary moderate special needs teacher. For
McPhee's school (McCarthy Middle), Salmon applied and interviewed
for an eighth-grade special education teaching position.


                                          - 9 -
against her in response to her union advocacy, through workplace

harassment, disciplinary action, and transfer denials.               Salmon

also sued Moses for defamation, arising from several social media

posts about her involvement in the November 22 incident.                In

February 2020, Salmon sought leave to amend her complaint to add

a new claim against the Town of Chelmsford under the Massachusetts

Whistleblower Act ("MWA"), Mass. Gen. Laws ch. 149, § 185, arising

from her complaints to school officials of classroom-temperature

issues, dating back to 2016, the complaints of working conditions

raised to Tobin in 2017, and various adverse actions taken against

her from November 22 through her 2018 transfer denials.           The court

granted her motion to amend only insofar as the new claim was based

on alleged adverse actions occurring since February 2018 (within

the MWA's two-year statute of limitations period), thus denying

Salmon's request for "relation back" under Federal Rule of Civil

Procedure 15(c).       After discovery, the defendants secured summary

judgment on all claims.       See Salmon v. Lang, No. 19-cv-11378, 2021

WL 294512 (D. Mass. Jan. 28, 2021).          This timely appeal followed.

                       II.   SUMMARY JUDGMENT RULINGS

           We turn first to Salmon's challenges to the district

court's   entry   of    summary   judgment    on   her   First   Amendment-

retaliation, MCRA, MWA, and defamation claims.           We review summary

judgment decisions de novo, affirming only if the record shows

"there is no genuine dispute as to any material fact and the movant


                                   - 10 -
is entitled to judgment as a matter of law."           Fed. R. Civ. P.

56(a); Stuart v. City of Framingham, 989 F.3d 29, 34-35 (1st Cir.

2021).6   We evaluate the facts and "draw all reasonable inferences

from the record in the light most favorable to the nonmoving

party," but "disregard[] any 'conclusory allegations, improbable

inferences, and unsupported speculation.'"          McGrath v. Tavares,

757 F.3d 20, 25 (1st Cir. 2014) (quoting Alicea v. Machete Music,

744 F.3d 773, 778 (1st Cir. 2014)).     We may affirm summary judgment

"on any basis apparent from the record."      Id.

A.   First Amendment Retaliation Claims

           To prevail on a speech-retaliation claim as a public

employee, a plaintiff must prove that (1) she "spoke as a citizen

on a matter of public concern," (2) her employer lacked "an

adequate justification for treating [her] differently from any

other member of the general public,"         and (3) her "protected

expression was a substantial or motivating factor in the adverse

employment decision."   Bruce v. Worcester Reg'l Transit Auth., 34

F.4th 129, 135 (1st Cir. 2022); see also Alston v. Town of

Brookline, 997 F.3d 23, 42 (1st Cir. 2021) (internal quotation

marks and citations omitted); McGunigle v. City of Quincy, 835



     6 A dispute is "genuine" if "a jury can reasonably interpret
the evidence in the non-movant's favor," and a fact is "material"
if it is "one that might affect the outcome of the suit under
governing law." Reyes-Orta v. P.R. Highway & Transp. Auth., 811
F.3d 67, 73 (1st Cir. 2016) (internal quotes and cites omitted).


                               - 11 -
F.3d 192, 202 (1st Cir. 2016) (explaining that the second element

requires a plaintiff to demonstrate that her interests "'as a

citizen, in commenting upon matters of public concern' outweighed

[her] employer's interest 'in promoting the efficiency of the

public    services    it   performs    through    its   employees'"    (quoting

Decotiis v. Whittemore, 635 F.3d 22, 29 (1st Cir. 2011)). Salmon's

appeal concerns only the third element of this test.

            "For     purposes   of     speech    retaliation     an    'adverse

employment [decision]' includes an action the employer takes that

would 'deter a reasonably hardy individual from exercising his

constitutional rights.'"        Gutwill v. City of Framingham, 995 F.3d

6, 12 (1st Cir. 2021) (cleaned up) (quoting Barton v. Clancy, 632

F.3d 9, 29 (1st Cir. 2011)).             Whether a plaintiff's protected

speech was a "substantial or motivating factor in [an] adverse

employment decision . . . is simply a question of causation," and

is "analyzed in two steps."       Davignon v. Hodgson, 524 F.3d 91, 106

(1st Cir. 2008) (internal quotes and cites omitted).                  This two-

step     "causation    test"    has    long     been    known   as    "the   Mt.

Healthy . . . burden-shifting test."            See, e.g., Guilloty Perez v.

Pierluisi, 339 F.3d 43, 56 (1st Cir. 2003) (referring to Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287

(1977)); see also Pierce v. Cotuit Fire Dist., 741 F.3d 295, 301-

02 (1st Cir. 2014).




                                      - 12 -
            Under Mt. Healthy, "the plaintiff must [first] show that

the employer would not have taken adverse action but for the

plaintiff's speech," through direct or circumstantial evidence of

such a causal link.       Davignon, 524 F.3d at 106.            Then, "[i]f the

plaintiff       meets   that     burden,    the    burden       shifts    to   the

employer . . . to sever the causal link."                 Id.      That is, the

employer must "prove by a preponderance of the evidence that 'it

would    have   reached   the    same   decision    [regarding      the   adverse

employment event] even in the absence of the protected conduct.'"

Stuart, 989 F.3d at 35 (quoting Mt. Healthy, 429 U.S. at 287)

(alterations in original). "If the employer cannot adduce evidence

of an alternative justification . . . or if that evidence, once

adduced, does not suffice to prove the point, the employee has

established a constitutional violation."            Guilloty Perez, 339 F.3d

at 51.     Conversely, if the employer presents a non-retaliatory

reason for the action, "the burden shifts back to the plaintiff to

'discredit [it], either circumstantially or directly, by adducing

evidence that [retaliation] was more likely than not a motivating

factor."    Pierce, 741 F.3d at 302; see, e.g., Stuart, 989 F.3d at

35 (same). Cf. Nieves v. Bartlett, 139 S.Ct. 1715, 1722, 1725

(2019) (discussing the Mt. Healthy test in the context of a

retaliatory-arrest case).

            Against     this    backdrop,   we    begin   our    examination    of

Salmon's arguments.       She contends that the district court erred in


                                     - 13 -
(i) applying the Mt. Healthy "defense" sua sponte; (ii) concluding

that Salmon could not prove causation in her claims against Lang,

Fredette, and McPhee; and (iii) concluding that Salmon could not

prove Tobin took any adverse employment action against her.              We

address each in turn.

      1.     Application of Mt. Healthy Burden-Shifting Test

             Salmon first contends that the district court erred in

applying     the   Mt.    Healthy    burden-shifting     analysis   to   her

retaliation claim against Lang, arguing that "Mt. Healthy is a

defense that must be raised affirmatively by a defendant" and that,

here, the defendants failed to do so in both their answers and

motion for summary judgment.         We disagree.

                   The sometimes-called "Mt. Healthy defense" is not

strictly an "affirmative defense" that is ordinarily waived if not

timely pled, under Rules 8(c) and 12(h).             See generally Fed. R.

Civ. P. 8(c), 12(h).        However, even if we were to strictly view

the Mt. Healthy defense as an "affirmative defense" under Rule 8,

the defendants adequately raised it here.           For instance, in their

answers, the defendants asserted as an "affirmative defense" that

"Plaintiff's claims fail because the Defendant's actions were

based on legitimate business reasons and/or business necessity,"

which Salmon concedes was "arguably a Mt. Healthy-like defense."

In   their   summary     judgment   brief,   the   defendants   specifically

challenged the "causal connection" element of Salmon's retaliation


                                    - 14 -
claims, arguing that Lang's conduct in sending Salmon home was

motivated by a desire to "quell the charged atmosphere," and that

his subsequent discipline of Salmon was "standard protocol."

           These    arguments     clearly    invoke    Mt.   Healthy   burden-

shifting to anyone familiar with the doctrine and the defendants

cited to caselaw applying it throughout this litigation.                  See,

e.g., Lewis v. City of Bos., 321 F.3d 207, 219-20 (1st Cir. 2003).

Thus, Salmon's argument that the district court's analysis under

Mt. Healthy constituted "unfair surprise" fails. Given our settled

law in this area, Salmon should have been aware that "[t]o qualify

for   relief,"     her   claims    "must     survive   the   burden-shifting

enunciated in Mt. Healthy."        See, e.g., Pierce, 741 F.3d at 301.

      2.   No Causation As To Claims Against Lang

           Next,     Salmon       challenges     the     district      court's

determination that, under Mt. Healthy, Lang severed the causal

link between Salmon's union advocacy and the written reprimand, by

showing that the latter was motivated by Salmon's insubordination

and unauthorized access of student records.7            Salmon specifically



      7Salmon does not appear to specifically challenge the
district court's conclusion that Lang's decisions to have Salmon
removed from the school building on November 22 and to place her
on paid leave were justified by non-retaliatory reasons, i.e., to
"minimize distraction to students" and to "facilitate an impartial
investigation," respectively. See Salmon, 2021 WL 294512, at *5.
Nor does she marshal evidence to discredit these non-retaliatory
justifications. In any event, we agree with the district court
that, under Mt. Healthy, Lang was entitled to summary judgment


                                    - 15 -
contends that the court improperly relied on two disputed facts in

reaching this conclusion: (i) that Salmon violated the student-

record access policy, and (ii) that Tobin was "willing to meet

with Salmon, but not on the date requested."8     We find no error

and conclude that entry of summary judgment in favor of Lang was

appropriate.   The district court's opinion on this point is sound,

and we adopt its reasoning; we add only a few points of emphasis

in response to Salmon's specific arguments on appeal.

          First, Salmon violated the school's confidential-access

policy, or so Lang supportably determined.    Salmon contends that

-- contrary to the district court's finding -- a reasonable jury

could find that Salmon was authorized to view LeRivee's student's

records, because she was a "staff [member] working with the

student" in LeRivee's classroom. We disagree that the record could

reasonably support such a finding.




insofar as Salmon's retaliation claim relied upon these other
adverse actions.
     8  Salmon also argues that the district court erred in
describing certain other facts in a light that was unfavorable to
her, e.g., that "Blanchet became agitated and combative" during
his interaction with Tobin, that he "put his hands on Lang," and
omitting that the plain-clothes officer who escorted Salmon from
the building had a police badge around his neck. We find no error
in the district court's recounting of these facts. In any event,
Salmon fails to explain how any of them are material. Indeed, she
acknowledges that the district court "did not expressly rely on
any of these 'facts'" in its ruling.


                              - 16 -
            The school's policy states that "[o]nly those persons

authorized under law and in conformance with these statements of

policy and regulation may see a student's file." State regulations

provide that only "authorized school personnel shall have access

to the student records of students to whom they are providing

services, when such access is required in the performance of their

official duties."        603 Mass. Code. Regs. § 23.07.            "Authorized

personnel" is further defined to include two categories of people:

(i)   teachers,    administrators,    or    service    providers     "who   are

working directly with the student in an administrative, teaching,

counseling, and/or diagnostic capacity," and (ii) "administrative

office     staff     and     clerical       support . . . whose         duties

require . . . access to student records for purposes of processing

information for the student record."           See 603 Mass. Code. Regs.

§ 23.02.

            Salmon does not adduce any evidence that she was "working

directly with [LeRivee's] student in an administrative, teaching,

counseling, and/or diagnostic capacity."          Thus, there is no basis

to conclude that she was "authorized personnel."9             At best, the

record    demonstrates     that   Salmon    "checked   in   with    [LeRivee]

regularly" and provided classroom-wide assistance to her on a few



      9The second category of "authorized personnel" is plainly
inapplicable to Salmon, and she does not make any argument to the
contrary.


                                   - 17 -
occasions.         This   classroom   assistance    included   one    instance,

during Salmon's lunch break, where she "followed" the student in

question after the student had bolted from class, "along with the

support    staff     in    that   classroom."      Moreover,   LeRivee    told

investigators that, when Salmon came into her classroom to help,

she "circulat[ed] the room and [was] helping children," and that

this happened "three different times."             In Salmon's view, she was

there "to support a staff member," "acting as the Union President

[but] also [as] a teacher and parent in [the] building."               But the

record is devoid of any evidence that Salmon was ever "working

directly" with the student whose incident reports she accessed.

This conclusion is bolstered by the Investigation Report, on which

Lang relied in disciplining Salmon. The Investigation Report found

that Salmon "was not providing any services to [this] student,"

that she "was not an 'authorized school personnel'" as to that

student,     and    that    she   therefore     "violated   student    records

confidentiality requirements" when she accessed that student's

file.   Thus, Salmon's assertion that she was authorized personnel,

as a "staff [member] working with that student," is not supported

by the record.            There was no error in the district court's

treatment of this undisputed fact.              See, e.g., Rossy v. Roche

Prods., Inc., 880 F.2d 621, 624 (1st Cir. 1989) (noting that even

where proof is based on inferences, summary judgment for defendant

may be appropriate where "plaintiff rests merely upon unsupported


                                      - 18 -
allegations" (quoting Méndez v. Belton, 739 F.2d 15, 20 (1st Cir.

1984))).

           Second, Salmon asserts that -- contrary to the district

court's finding that "Tobin was willing to meet with Salmon, but

not on the date she requested" -- a reasonable jury could find

that Tobin was "not willing to meet" at all.   Again, we not only

disagree, but also fail to see how this fact is material.   Lang's

discipline of Salmon was based, in part, on his finding that she

was "insubordinate in [appearing for and] demanding a meeting on

November 22 . . . where Ms. Tobin and Ms. Reese . . . had already

notified [her] that they were denying [her] request."        It is

undisputed that Salmon's request was in fact denied.        Indeed,

Salmon acknowledged these denials herself, in subsequent emails to

Reese, Tobin, and Lang. Whether or not Tobin was genuinely willing

to meet with Salmon on a later date, as she said she was, has no

bearing on the fact that Salmon's request to meet on November 22

had been denied.    Nor does it affect the fact that Salmon and

Blanchet appeared in Salmon's office on November 22, contrary to

Tobin's instruction that there would be no meeting that day. Thus,

no reasonable jury could disagree that Salmon appeared for a

meeting that her superiors told her was not happening.        Lang

explicitly based his disciplinary action on this insubordinate

conduct, and Salmon has failed to adduce any evidence to discredit

that nonretaliatory reason.    We find no error in the district


                              - 19 -
court's treatment of this fact.                Cf. Torres-Rosado v. Rotger-

Sabat, 335 F.3d 1, 13 (1st Cir. 2003) (affirming summary judgment

in         First        Amendment-retaliation              context         where

"[p]laintiff . . . ha[d] not produced any evidence creating a

material issue of fact that she would not have been terminated in

any event for insubordination [and] absenteeism").

     3.     No Causation As To Claims Against Fredette & McPhee

            Next,      Salmon    challenges        the     district     court's

determination that evidence could not support a causal link between

Salmon's union advocacy and the denial of her transfer applications

by Fredette and McPhee.         Specifically, Salmon contends that this

nexus can be inferred from her complaints of heating issues in

Fredette's and McPhee's respective buildings, the fact that both

of them attended the December 5 School Committee meeting in support

of Lang, that neither had ever before passed up an internal

transfer applicant in favor of an external hire, and that McPhee

violated    standard    policy   in    considering       Salmon's    application

together with three external candidates instead of considering

hers first.    We adopt the district court's reasoning and find no

error in its entry of summary judgment in favor of Fredette and

McPhee.    We again add only a few points of emphasis.

            As noted above, to succeed on her retaliation claims,

Salmon must introduce enough evidence to support a finding that

her union advocacy "was a substantial or motivating factor behind"


                                      - 20 -
the denials of her transfer applications.         See McGunigle, 835 F.3d

at 203.    "It is not enough to show that an official acted with a

retaliatory motive and that the plaintiff was injured -- the motive

must cause the injury."     Nieves, 139 S.Ct. at 1722.       That is, "it

must be a 'but-for' cause, meaning that the adverse action against

the plaintiff would not have been taken absent the retaliatory

motive."   Id. (citing Hartman v. Moore, 547 U.S. 250, 260 (2006)).

Thus, under Mt. Healthy's burden shifting analysis, Salmon must

first show that Fredette and McPhee would not have denied her

applications "but for [her] speech."        See Davignon, 524 F.3d at

106.    "Although [Salmon] may rely on circumstantial evidence to

make this showing, [she] must produce some facts linking" her

transfer denials with her union advocacy.         See McGunigle, 835 F.3d

at 203.     Thus, to survive summary judgment, Salmon must have

adduced evidence from which a reasonable juror could infer such a

link, see id. at 201, but she has failed to do so.

           The mere fact that Salmon communicated building-heating

concerns to Fredette in October 2016, and to McPhee in March 2017,

cannot alone support an inference that either of them acted with

a retaliatory motive in denying her transfer applications in June

and July 2018.     See, e.g., McGunigle, 835 F.3d at 204 (argument

that    adverse   actions   "must   have   been     in   retaliation     for

[plaintiff's] speech because they happened afterwards" cannot

alone   support   prima   facie   causation).      Cf.   González-Droz    v.


                                  - 21 -
González-Colón, 660 F.3d 1, 17 (1st Cir. 2011) ("[A]n interval of

[fourteen months] cannot establish the necessary linkage between

protected speech and some challenged action."). This is especially

so given their responses to her emails, which indicated that they

were checking on the temperature issues and working to resolve

them.   Neither expressed any hint of resentment or agitation

towards Salmon for providing this notice, and there is no evidence

that these notices were considered by either Fredette or McPhee in

connection with Salmon's transfer applications.

          Moreover, the fact that Fredette and McPhee attended the

December 5 School Committee meeting to "show support" for their

colleagues, Lang and Tobin, similarly falls short of demonstrating

retaliatory motive.     Although the meeting was "heated," neither

McPhee nor Fredette spoke or otherwise actively participated, and

the meeting itself did not involve either of their schools,

students, or staff.     As McPhee recalled, he and Fredette simply

"sat and watched."    Salmon presents no evidence to discredit this

passive characterization.

          As the district court aptly determined, the heating

complaints,    the    School   Committee   meeting,   and   Salmon's

unsuccessful transfer applications are merely "dots that defy

connection."   Salmon, 2021 WL 294512, at *7.   There is no evidence

that Fredette's and McPhee's passive show of support for Lang and

Tobin, or their general awareness of Salmon's union advocacy at


                                - 22 -
Harrington, had any influence on their hiring decisions many months

later.    To the contrary, it is undisputed that neither McPhee nor

Fredette discussed Salmon's transfer applications with Lang or

Tobin prior to their denials.   They both only spoke with Lang about

Salmon's applications upon Lang's request, after Salmon requested

to meet with Lang following their denials.        There is also no

evidence that Salmon's status as union president or past advocacy

efforts was ever discussed or considered by Fredette, McPhee, or

their school's respective hiring committees in connection with

their hiring decisions.    Instead, the evidence firmly establishes

that these decisions were based on Salmon's interview performance

and lack of specialized skills and experience in the eyes of the

hiring committees.    In sum, there is simply no factual basis to

support a plausible inference that Salmon's transfer denials were

motivated by any of her union advocacy efforts between 2016 and

2017.     Cf. Air Sunshine, Inc. v. Carl, 663 F.3d 27, 35-36 (1st

Cir. 2011) (affirming dismissal of retaliation claim for lack of

causation, where no plausible connection between permit denials

and plaintiff's critical comments of defendant's co-worker).10


     10Because Salmon has failed to make a prima facie showing to
satisfy the third prong of her retaliation claims against Fredette
and McPhee, our analysis must stop here.     We need not consider
whether Fredette and McPhee carried their burden, under Mt.
Healthy, of showing non-retaliatory reasons for denying Salmon's
applications. As a result, we need not consider Salmon's arguments
that external applicants had rarely been hired over internal-
transfer applicants and that McPhee violated the CBA due to the


                                - 23 -
      4.   No Adverse Action As To Claims Against Tobin

           Salmon    also    challenges       the   district     court's

determination that she failed to establish that Tobin took any

adverse employment action against her.       On appeal, Salmon does not

contend that any of Tobin's actions were materially adverse when

considered   individually,   but   instead    asserts   that   the   court

applied the wrong standard in considering the collective weight of

those actions and concluding that they "[did] not meet the legal

test of a hostile work environment."         Salmon, 2021 WL 294512, at

*6.   Again, the district court's analysis was sound, and we adopt

its analysis.

             As the district court aptly recognized, "the 'adverse

employment action' inquiry in the section 1983 context focuses on

whether an employer's acts, viewed objectively . . . would have a



process in which her application was considered. Although we have
said that "[d]eviation from established policy or practice may be
evidence of pretext," Brennan v. GTE Gov't Sys. Corp., 150 F.3d
21, 29 (1st Cir. 1998), such a deviation is, of course, only
"relevant to [plaintiff's] burden of demonstrating pretext." Id.
(addressing pretext in the ADEA context); see also Dunn v. Trs. of
Bos. Univ., 761 F.3d 63, 73 (1st Cir. 2014) (fact of a "deviation
from established policy" is only relevant to question of whether
defendant's "stated reasons . . . are in fact pretext for
discriminating against [plaintiff]"). Here, the issue of pretext
is irrelevant, because Salmon has wholly failed to demonstrate
but-for causation in the first instance. See, e.g., Vega-Colón v.
Wyeth Pharms., 625 F.3d 22, 28 (1st Cir. 2010) (noting, in the
employment-discrimination context, that the "inner workings" of
defendant's hiring processes "are not relevant, so long as
[plaintiff's] status was not a motivating or substantial factor in
[the] decision not to hire him").


                               - 24 -
chilling effect on the employee's exercise of First Amendment

rights" that is tantamount to "substantial pressure."                      Barton, 632

F.3d at 29; see also Alston, 997 F.3d at 49; Salmon, 2021 WL

294512, at *6 (quoting Barton, 632 F.3d at 29).                               Thus, the

"pertinent question" is whether the defendant's actions "would

deter   'a    reasonably      hardy       individual[]'        from    exercising     his

constitutional rights."             Alston, 997 F.3d at 49 (alteration in

original) (quoting Agosto-de-Feliciano v. Aponte-Roque, 889 F.2d

1209, 1217 (1st Cir. 1989) (en banc) (noting that defendant's

action must be "sufficiently severe" to have this effect)).                              We

have recognized that "[a] campaign of informal harassment," or

"[e]ven 'relatively minor events[,]' can give rise to § 1983

liability so long as the harassment is not so trivial that it would

not deter an ordinary employee in the exercise of his or her First

Amendment rights."         See Barton, 632 F.3d at 29; Rosario–Urdaz v.

Velazco,     433   F.3d    174,     179    (1st    Cir.    2006)      (stating    that   a

"substantial       campaign    of    harassment,          instigated     or     knowingly

tolerated by superiors," can form the basis for a § 1983 claim);

see also Bergeron v. Cabral, 560 F.3d 1, 10 (1st Cir. 2009) ("As

a   matter    of    law,   the      determination         as   to     whether    conduct

constitutes an adverse employment action must be made based on




                                          - 25 -
objective criteria."), abrogated on other grounds by Maldonado v.

Fontanes, 568 F.3d 263 (1st Cir. 2009).11

          We   have   also   recognized,   however,   that   "not   every

action . . . that a public employee may dislike constitutes the

kind of adverse employment action that can ground a First Amendment

retaliation claim.    Rather, the adverse employment action must be

'one that affect[s] employment or alter[s] the conditions of the



     11 Salmon contends that the district court erred in applying
the test for "hostile work environment" utilized in the Title VII
retaliation context, which we have recognized is more exacting
than the measure of "adverse employment action" in the First
Amendment context.   See, e.g., Barton, 632 F.3d at 29.      In the
Title VII context, "to amount to a hostile work environment, the
alleged harassment must be 'severe or pervasive,'" in light of (i)
"the frequency and severity of the discriminatory conduct," (ii)
whether it was "physically threatening or humiliating," (iii)
whether it "unreasonably interfered with the employee's work
performance," and (iv) "the effect of the conduct on the employee's
psychological well-being." See, e.g., Gómez-Pérez v. Potter, 452
F. App'x 3, 9 & n.8 (1st Cir. 2011) (unpublished) (quoting Che v.
Mass. Bay Transp. Auth., 342 F.3d 31, 40 (1st Cir. 2003)). "Where
an employee cannot establish pervasiveness, she carries the burden
to show that the retaliatory harassment was 'so severe that it
rendered her work environment objectively hostile and abusive.'"
Id. (quoting Marrero v. Goya of P.R., Inc., 304 F.3d 7, 26 (1st
Cir. 2002)). We need not tarry on the distinction between these
two standards.    The district court clearly applied our First
Amendment-retaliation standard in analyzing Salmon's claim,
notwithstanding some comparative citation to our Title VII
precedent and the similar, but less generous, standard used in
that context. See, e.g., LaRou v. Ridlon, 98 F.3d 659, 662 & n.6
(1st Cir. 1996) (noting that ADEA case law may be persuasive in
analyzing § 1983 retaliation claims, because "[t]he fundamental
meaning of 'adverse employment action' should remain constant
regardless of the particular enabling statute, given their similar
anti-discriminatory purpose.").




                                - 26 -
workplace.'" See Delaney v. Town of Abington, 890 F.3d 1, 6 (1st

Cir. 2018) (alterations in original) (quoting Morales-Vallellanes

v. Potter, 605 F.3d 27, 35 (1st Cir. 2010)); see also Agosto-de-

Feliciano, 889 F.2d at 1218-20 (holding that plaintiff must show

by "clear and convincing evidence" that "the employer's challenged

actions result[ed] in a work situation 'unreasonably inferior' to

the norm for the position").            "To determine whether changes in a

work        situation    are    'sufficiently       severe   to   warrant       the

"unreasonably         inferior"    description[,]     the    factfinder    should

canvass       the    specific   ways   in   which   the   plaintiff's     job   has

changed.'"          Reyes-Orta v. P.R. Highway & Transp. Auth., 811 F.3d

67, 76 (1st Cir. 2016) (quoting Agosto-de-Feliciano, 889 F.2d at

1218)).       The plaintiff bears the burden on this question.             Id.

               Here, Salmon alleges that "Tobin engaged in a series of

small but collectively significant actions that would cause a

reasonable person not to exercise her First Amendment right."

Specifically, Salmon points to Tobin's conduct in October 2017,

which consisted of (i) "yelling at Salmon," (ii) "posting the email

from the union vice president [about her yelling at Salmon] behind

her desk," and (iii) and "ask[ing] Salmon why she was in certain

areas of the school."12           She further points to Tobin's conduct in



       Any implied assertion by Salmon that this third act amounted
       12

to excessive or unwarranted monitoring stretches the record beyond
reasonable support. The only evidence she cites for this implied
assertion is testimony from Tobin regarding an October 19 encounter


                                       - 27 -
November through January, which consisted of (iv) "refusing to

meet on November 22,"13 (v) asking other Harrington teachers about

times in which Salmon had volunteered to help in their classrooms,

and (vi) "meeting with teachers in January 2018 and telling staff

there was a right way and wrong way to raise concerns."            As a

result of Tobin's conduct, Salmon alleges that she was "ostracized

by her colleagues," without pointing to any evidence.             After

careful review of the record, we agree with the district court

that no reasonable jury could find that the sum of these events

would create a "chilling" effect that would deter a reasonably

hardy individual from exercising their union-advocacy rights.

          While   Salmon   complains   about   the   actions   described

above, the record shows that they were not consequential.           This

conduct by Tobin was at most mild and consistent with her role as

Salmon's principal.   As discussed above, Tobin yelled at Salmon

over the phone, in response to Salmon attempting to "undo" a

scheduling change Tobin had made, and later taped the "scathing"




with Salmon, in which she "vaguely remember[ed]" seeing Salmon
"sitting on the floor talking with a little boy who was upset,"
and then "ask[ing] her if she was okay, did she need help."
     13 Again, Salmon mischaracterizes the undisputed record.
Tobin engaged with Salmon on her request and spoke with her on
November 20, 2017. Tobin told Salmon multiple times that she was
willing to meet but she was not available on the requested date.
No reasonable jury could infer that this was tantamount to a
blanket "refusal," as Salmon contends.     We therefore do not
consider this allegation in our analysis.


                               - 28 -
email she received regarding the conversation to her file cabinet,

where she kept her "to get-to box."14               On another occasion, Tobin

stopped to ask Salmon if she was okay, after spotting her speaking

to an upset student in the hallway.                 Although Salmon had raised

concerns    to    Tobin   regarding       "increased       staffing    and      improved

monitoring of students" prior to these events, there is no evidence

to support a reasonable inference that the latter had anything to

do with the former.         Cf. McGunigle, 835 F.3d at 204 (fact that

adverse    action      happened    after       protected    speech    is   not    alone

sufficient to support retaliation claim).                    In any event, these

isolated examples of Tobin's general supervision over Salmon as a

teacher    in    her   school     --    even    taken   collectively       --    had   no

discernable impact on Salmon's work conditions that would deter a

reasonably       hardy    person       from    continuing     to     exercise     their

constitutional rights.          Cf. Alston v. Spiegel, 988 F.3d 564, 577

(1st Cir. 2021) (affirming dismissal of retaliation claim where

"two unconnected events described in the [complaint] [could not]

plausibly be characterized as a campaign of harassment sufficient

to chill the speech of a 'reasonably hardy individual[]'" (quoting

Agosto-de-Feliciano, 889 F.2d at 1217)); McKee v. Hart, 436 F.3d


     14 Tobin testified that the email was not meant "to be
displayed"   to   others,   was   posted   among   calendars   and
"inspirational poems," and that anyone entering her office would
only notice the email if they "pilfer[ed] through" her things.
There is also no evidence that the email was disparaging to Salmon
in any way.


                                         - 29 -
165, 173 (3d Cir. 2006) ("[C]ourts have not found violations of

employees' First Amendment rights 'where the employer's alleged

retaliatory acts were criticism, false accusations, or verbal

reprimands.'") (quoting Brennan v. Norton, 350 F.3d 399, 419 (3d

Cir. 2003).

          Moreover, even if it were unusual for Tobin to indirectly

supervise Salmon by asking other teachers about her volunteer

activity in their classrooms, and even assuming that Tobin's

January 2018 comment was a veiled remark directed at Salmon, these

collective actions similarly fail to satisfy Salmon's burden.

There is no evidence from which one could reasonably find or infer

that these "actions result[ed] in a work situation 'unreasonably

inferior' to the norm for the position" or would have deterred a

reasonably hardy individual.     Agosto-de-Feliciano, 889 F.2d at

1218.15



     15 Compare Welch v. Ciampa, 542 F.3d 927, 936-38 (1st Cir.
2008) (affirming summary judgment where alleged campaign of
"informal harassment" did not result in unreasonable work
conditions) and McKee, 436 F.3d at 170-71 (supervisor's three
comments criticizing plaintiff's job performance, without more,
were too trivial to deter a person of ordinary firmness from
exercising First Amendment rights), with Rivera-Jiménez v.
Pierluisi, 362 F.3d 87, 94-95 (1st Cir. 2004) (retaliatory
harassment,   including   "denial  of   special   benefits  and
assignments," was sufficiently adverse to form basis for First
Amendment claim), and Coszalter v. City of Salem, 320 F.3d 968,
976–77 (9th Cir. 2003) (campaign of retaliatory acts, including
disciplinary investigation, change in duties, and verbal
harassment and humiliation, was sufficient to support First
Amendment claim).


                               - 30 -
B.   MCRA & MWA Claims

           Salmon next challenges the district court's disposition

of her MCRA claims against Lang and Tobin and of her MWA claim

against the Town of Chelmsford.   Her MCRA claims are based on the

same conduct by Lang and Tobin discussed above, whereas her MWA

claim is based on her 2018 transfer denials, which she contends

were motivated by her heating-issue complaints to Fredette and

McPhee.   We address each in turn, concluding that all three claims

fail at the summary judgment stage.

     1.    MCRA Claims

           To prevail under the MCRA, Salmon must show that "(1)

[her] exercise or enjoyment of rights secured by the Constitution

or laws of either the United States or of the Commonwealth (2) has

been interfered with, or attempted to be interfered with, and (3)

that the interference or attempted interference was by threats,

intimidation or coercion."    McGunigle, 835 F.3d at 205 (quoting

Bally v. Ne. Univ., 532 N.E.2d 49, 51-52 (Mass. 1989)); see Mass.

Gen. Laws ch. 12, § 11H.16    Whether conduct amounts to threats,



     16 In this context, a "'threat' means 'the intentional
exertion of pressure to make another fearful or apprehensive of
injury or harm'; 'intimidation' means 'putting in fear for the
purpose of compelling or deterring conduct'; and 'coercion' means
'the application to another of such force, either physical or
moral, as to constrain him to do against his will something he
would not otherwise have done.'" Thomas v. Harrington, 909 F.3d
483, 492 (1st Cir. 2018) (quoting Planned Parenthood League of
Mass., Inc. v. Blake, 631 N.E.2d 985, 990 (Mass. 1994)).


                               - 31 -
intimidation,    or   coercion   is    assessed   under   an   objective,

"reasonable person" standard.         See Planned Parenthood League of

Massachusetts, Inc. v. Blake, 631 N.E.2d 985, 990-91 (Mass. 1994).

Non-physical coercion rarely supports a basis for recovery under

the MCRA.     See Thomas v. Harrington, 909 F.3d 483, 492-93 (1st

Cir. 2018).    Where it has, "Massachusetts courts have required 'a

pattern of harassment and intimidation.'"         Id. (quoting Howcroft

v. City of Peabody, 747 N.E.2d 729, 746 (Mass. App. Ct. 2001))

(finding repeated verbal harassment, relocation of work site, and

multiple failed attempts to suspend plaintiff without pay and

deprive him of benefits supported a MCRA claim)).

            Here, we agree with the district court that Salmon has

failed to identify any threats, intimidation, or coercion by Tobin

or Lang sufficient to support her MCRA claims.17               As already

discussed, Tobin's various actions towards Salmon were too trivial

to constitute a pattern of harassment or intimidation sufficient

to deter an ordinary person from exercising her freedom of speech.



     17  This assumes that the alleged "interference" was
interference   with    Salmon's   continued   exercise    of   her
constitutional rights, i.e., union advocacy.      Salmon does not
specifically address this point. To the extent she claims that
the interfered-right was her right to be free from First Amendment
retaliation, her claim fails for the independent reasons discussed
above, as evidence was insufficient to show causation for the
retaliatory claim against Lang, or any adverse employment action
for the claim against Tobin.     See McGunigle, 835 F.3d at 205
(affirming summary judgment against MCRA claims where evidence was
insufficient to prove his § 1983 retaliation claim).


                                 - 32 -
Salmon's conclusory allegations to the contrary cannot save her

claim.     See Canney v. City of Chelsea, 925 F. Supp. 58, 70 (D.

Mass. 1996) ("[M]ere recitals of boilerplate claims of 'threats,

intimidation, or coercion' do not meet the requirements of [MCRA]

pleading." (citing Hobson v. McLean Hosp. Corp., 522 N.E.2d 975,

978 (Mass. 1988))).

            For her claim against Lang, Salmon points only to his

request to have her escorted from the school building by a plain-

clothes officer following the November 22 incident.                Although the

district    court    found,    at   the   motion    to   dismiss    stage,   that

"allegations that Lang [] directed a police officer to remove her

from the school building . . . [i]f proven . . . would amount to

intimidation or coercion," Salmon v. Lang, 2019 WL 6496844 (D.

Mass. Dec. 3, 2019), evidence of "physical force" or "unwarranted

'heavy-handed       use   of   police     power'"    was    not    subsequently

developed, see Brunelle v. Lynn Pub. Schs., 183-84, 740 N.E.2d

625, 628-29 (Mass. 2001) (holding that the filing of a criminal

complaint is not "intimidation or coercion" within the meaning of

the MCRA, where defendant did not use "physical force" or "an

unwarranted 'heavy-handed use of police power'").18                Rather, it is


     18 In denying Lang's motion to dismiss Salmon's MCRA claims
on this ground, the district court cited only to Batchelder v.
Allied Stores Corp., 473 N.E.2d 1128 (Mass. 1985).      There, the
Massachusetts Supreme Judicial Court ("SJC") held that an
"order[]" from a "uniformed security officer" to stop distributing
political handbills at a mall was sufficient intimidation or


                                     - 33 -
undisputed that Lang requested the police escort not to punish or

deter Salmon from continuing her union advocacy, but to avoid any

further disturbance after Lang gave her an opportunity to collect

her things and leave on her own.    Salmon does not dispute that, as

the Superintendent, Lang was authorized to send her home that day.

Nothing in the record discredits Lang's explanation that he wanted

Salmon to leave before her students arrived, because she was

"visibly upset," and that assistance from the police would help

expedite her departure.   The escort that transpired was discreet

and cooperative, as Salmon and a co-worker followed the officer

out the back door of the school.

          Importantly, there is no evidence that physical force

was ever threatened or utilized.       Lang's requested escort was

simply not the "perp walk" that Salmon alleged in her complaint,

and there is no evidence that it caused Salmon to abandon her union

advocacy efforts, in any event.    See Thomas, 909 F.3d at 493 ("[B]y

itself, a threat to use lawful means to reach an intended result

is not actionable under [the MCRA]." (alteration in original)


coercion under the MCRA.      Id. at 823, 1131.      The SJC later
clarified, however, that the Batchelder holding "turned on the
threat of immediate arrest or forcible ejection implicit within"
such an "order." See Glovsky v. Roche Bros. Supermarkets, Inc.,
17 N.E.3d 1026, 1035-36 (Mass. 2014).      It has since determined
that MCRA claims based on police intervention are not actionable
without some showing of physical force or an actual and unwarranted
threat of arrest, or "other serious adverse consequences." See,
e.g., Glovsky, 17 N.E.3d at 1036; Brunelle, 740 N.E.2d at 629. As
we discuss, such circumstances are absent here.


                              - 34 -
(quoting Buster v. George W. Moore, Inc., 783 N.E.2d 399, 411

(Mass. 2003)).   As we have repeatedly stated, "'the exception for

MCRA claims based on non-physical coercion remains a narrow one,'

and it should not be invoked unless the record 'resembles the sort

of physical, moral, or economic pressure that courts have found

sufficient to support a claim under this statute."      Thomas, 909

F.3d at 493 (cleaned up) (quoting Meuser v. Fed. Express Corp.,

564 F.3d 507, 519 (1st Cir. 2009)); see also Bally, 532 N.E.2d at

53 (explaining that MCRA claims typically require proof of "a

threat of serious harm" or physical force).      As with her claims

against Tobin, the fact that Salmon "subjectively may have felt

'threatened' or 'intimidated'" by the officer's involvement "does

not suffice" to support her MCRA claim.   See Glovsky v. Roche Bros.

Supermarkets, Inc., 17 N.E.3d 1026, 1037 (Mass. 2014).    And where

the "natural effect" of the defendant's action "could not, and did

not, have an impact on the plaintiff[] in the exercise of [a

discernable] right," as is the case here, an MCRA claim cannot

survive.   See Brunelle, 740 N.E.2d at 628-29.

     2.    MWA Claim

           Having found above that Salmon has adduced insufficient

facts to survive summary judgment on her § 1983 claims against

Fredette and McPhee, we can make short work of her MWA claim

against the Town of Chelmsford.   To prevail under the MWA, Salmon

must prove that (1) she "engaged in an activity protected by the


                              - 35 -
[MWA]," such as the disclosure of an unlawful or unsafe activity,

policy, or practice of her employer; "(2) the protected activity

was the cause of an adverse employment action, such that the

employment action was retaliatory; and (3) the retaliatory action

caused [her] damages."19        See Edwards v. Commonwealth, 174 N.E.3d

1153, 1166 (Mass. 2021) (citing Mass. Gen. Laws. ch. 149, § 185

(b)). To establish causation under the second element, a plaintiff

must show that a retaliatory animus "was a 'determinative' or 'but

for' cause of an adverse employment action, even if it was not

'the only cause.'"           Edwards,   174 N.E.3d at 1168-69      (quoting

Lipchitz v. Raytheon Co., 751 N.E.2d 360, 371 n.19 (Mass. 2001)).

               Here, Salmon contends that her complaints of classroom-

temperature issues in 2016 and 2017 -- which she "reasonably

believe[d] pose[d] a risk to public health [or] safety," see Mass.

Gen.    Laws    ch.   149,   § 185(b)(1)   --   were   a   "substantial   and

motivating factor" in the 2018 denial of her transfer requests by

Fredette and McPhee.20       As discussed in some detail above, however,


        Additionally, "to qualify for protection under section
       19

185(b)(1), . . . an employee must first 'br[ing] the activity,
policy or practice . . . to the attention of a supervisor of the
employee by written notice and . . . afford[] the employer a
reasonable opportunity to correct the activity, policy or
practice."   Pierce, 741 F.3d at 303 (alterations in original)
(quoting Mass. Gen. Laws ch. 149, § 185(c)(1)). The defendants do
not make any argument with respect to this requirement.
       We have previously observed that "a plaintiff's burden of
       20

proof under the MWA closely parallels his burden for First
Amendment discrimination under Mt. Healthy." See Pierce, 741 F.3d
at 303. More recently, however, the SJC has clarified that the


                                   - 36 -
she has failed to adduce sufficient evidence that this activity

was a "but for" cause of her transfer denials.     Accordingly, her

MWA claim fails.21

C.   Defamation Claims

          Lastly, Salmon challenges entry of summary judgment with

respect to two allegedly defamatory social media comments made by

Moses, a School Committee member.     In a string of Facebook posts

among community members discussing the November 22 incident, Moses

wrote that "[Salmon] called [Tobin] a coward," and that "[Salmon]

brought [Blanchet] into a school building, without permission, who


"determinative cause standard," which is applicable in employment
discrimination cases under Mass. Gen. Laws ch. 151B, § 4, should
be used to assess MWA claims in lieu of the "substantial or
motivating factor" standard used under federal law. See Edwards,
174 N.E.3d at 1168. For the purposes of Salmon's case, we need
not consider the potential differences between the respective
state and federal standards. Under either formulation, Salmon is
required to produce evidence that her protected activity was a
"but for" cause of the adverse employment action taken against
her.   Compare Edwards, 174 N.E.3d at 1169 ("[A] 'determinative
cause' of an adverse employment decision is a 'but for' cause."),
with Davignon, 524 F.3d at 106 (explaining that under Mt. Healthy,
"the plaintiff must [first] show that the employer would not have
taken adverse action but for the plaintiff's speech") (emphasis
added). In this respect, the parallel between the two standards
remains apparent.
     21Because Salmon's MWA claim fails for lack of causation, we
need not consider whether the district court erred in determining
that her MWA claim independently fails because her heating-issue
disclosures did not amount to a disclosure of an employer practice
"in violation of law." Salmon, 2021 WL 294512, at *8. That said,
we note that her disclosures might support a MWA claim as a
"practice . . . the employee reasonably believes poses a risk to
public health, safety, or the environment." Mass. Gen. Laws ch.
149, § 185(b)(1).


                             - 37 -
then assaulted a staff member while children were in the school."

The district court disposed of these claims on the grounds that

neither statement was actionable as defamation, finding that the

first was "substantially true" and that the second was not "of and

concerning" Salmon.     See Salmon, 2021 WL 294512, at *8-9.                For the

reasons   discussed    below,    we    agree   with   the    district       court's

assessment of the first of these statements and affirm its holding

as to the second on alternative grounds.          See McGrath, 757 F.3d at

25.

           To prevail on a claim of defamation under Massachusetts

law, a "plaintiff must establish that the defendant published 'a

false statement regarding the plaintiff, capable of damaging the

plaintiff's   reputation    in     the   community,    which       either    caused

economic loss or is actionable without proof of economic loss.'"

Zeigler v. Rater, 939 F.3d 385, 392 (1st Cir. 2019) (quoting White

v. Blue Cross & Blue Shield of Mass., Inc., 809 N.E.2d 1034, 1036

(Mass. 2004)).   "[T]o be actionable, the statement must be one of

fact rather than of opinion."            Scholz v. Delp, 41 N.E.3d 38, 45

(Mass. 2015); see King v. Globe Newspaper Co., 512 N.E.2d 241, 243

(Mass. 1987) ("Statements of pure opinion are constitutionally

protected.").         Similarly,      "'[s]tatements        that     are     merely

"rhetorical hyperbole," or which express a "subjective view," are

not statements of actual fact.'"          Lawless v. Estrella, 160 N.E.3d

1253, 1257 (Mass. App. Ct. 2020) (quoting Kelleher v. Lowell Gen.


                                      - 38 -
Hosp., 152 N.E.3d 126, 132 (Mass. App. Ct. 2020)).                 "Whether a

statement is a factual assertion or an opinion is a question of

law 'if the statement unambiguously constitutes either fact or

opinion,' and a question of fact 'if the statement reasonably can

be understood both ways.'"       Scholz, 41 N.E.3d at 45 (quoting King,

512 N.E.2d at 244).       A factual statement must also either be false

or made with "actual malice" to support a claim.               See Noonan v.

Staples, Inc., 556 F.3d 20, 26 (1st Cir. 2009).            But it "need not

state the precise truth" to be nonactionable. Reilly v. Associated

Press,    797   N.E.2d   1204,   1211   (Mass.    App.   Ct.   2003)   (citing

Dulgarian v. Stone, 652 N.E.2d 603, 607 (Mass. 1995)).                 "When a

statement is substantially true, a minor inaccuracy will not

support a defamation claim."            Lawless, 160 N.E.3d at 1257-58

(quoting Reilly, 797 N.E.2d at 1211).            See Noonan, 556 F.3d at 28

(noting   that,   under    Massachusetts    law,    an   alleged   defamatory

statement that is "substantially true" is nonactionable).

     1.     Statement #1: "[Salmon] called [Tobin] a coward."

            First, Salmon contends that the district court erred in

finding that Moses's first comment -- i.e., "[Salmon] called

[Tobin] a coward" -- was "substantially true."             To be sure, this

statement is technically false.          Salmon did not call Principal

Tobin a coward, but instead told Reese that her "unwillingness to

have a conversation about solutions [was] cowardly."               However, we

agree with the district court that, notwithstanding this "minor


                                   - 39 -
inaccuracy," see Salmon, 2021 WL 294512, at *8, the "tenor" of

Moses's     account   of     Salmon's     email    was   substantially    true,

particularly "when considered in the context in which it was

[made]," as we must, see Dulgarian, 652 N.E.2d at 607.

               Indeed, Moses's statement was made in response to a

question from another commenter regarding the "supposed process"

used to address teacher concerns in a case in which "the Principal

refuses to even meet."        Moses replied that "the Principal offered

to meet directly with the teacher.            After [Salmon] called her a

coward, of course."

               Salmon has not expressly articulated how this remark

could cause her reputational harm.                Assuming it could,22 Salmon

calling her school's principal a "coward" in this context has the

same defamatory effect as her calling any other school official

"cowardly."      See, e.g., Veilleux v. Nat'l Broad. Co., 206 F.3d 92,

108 (1st Cir. 2000) ("Where a defendant alters a speaker's words

but effects no material change in meaning, the speaker suffers no

injury    to    reputation    that   is   compensable     under   the    law   of

defamation." (citing Masson v. New Yorker Mag., 501 U.S. 496, 516

(1991))).      In either case, the only apparent defamatory effect is

that Salmon expressed contempt or disrespect towards the school



     22 For instance, Massachusetts courts have found that
"[s]tatements suggesting that one lacks a necessary professional
characteristic are defamatory." Reilly, 797 N.E.2d at 1216.


                                     - 40 -
officials with whom she had requested to meet.              To which official

she specifically directed this insult is not material to how a

reasonable reader would understand Moses's statement describing

it.   Cf. Locke v. WHDH-TV, Inc., 22 N.E.3d 177 (Table), 2014 WL

7334096, at *1-2 (Mass. App. Ct. Dec. 23, 2014) (unpublished)

(affirming summary judgment where the "gist and defamatory sting

of    [plaintiff's]      actions . . . and         [defendant's       statements

describing them] were substantially similar"); Waters v. Kearney,

173 N.E.3d 57 (Table), 2021 WL 3671276, at *5-6 (Mass. App. Ct.

Aug. 19, 2021) (unpublished) (statement that plaintiff was "found

not   guilty,"      where,   in   fact,    the    charges   against    him   were

dismissed,    was    "substantially       true"   and   could   not   support   a

defamation claim);       Boyle v. Cape Cod. Times, 959 N.E.2d 457

(Table), 2012 WL 28661, at *2 (Mass. App. Ct. Jan. 6, 2012)

(unpublished)    (affirming summary judgment on defamation claim

based on finding of "minor factual discrepancies").              Thus, summary

judgment as to this statement was appropriate where Salmon "had no

reasonable expectation" of proving the statement to be materially

false.     See Dulgarian, 652 N.E.2d at 607.23



       Salmon argues that the question of whether a statement is
      23

substantially true, even if technically inaccurate, is only
relevant in the context of the "fair reporting privilege," which
no one suggests applies here. See, e.g., Elm Med. Lab'y, Inc. v.
RKO Gen., Inc., 532 N.E.2d 675, 678 (Mass. 1989) (explaining that
the "fair reporting privilege" allows news media "who fairly and
accurately report certain types of official or governmental action
to be immune from liability for claims arising out of such


                                    - 41 -
     2.   Statement #2: "[Blanchet] assaulted a staff member while
          the children were in school."

          Next, Salmon argues that the district court erred in

finding that Moses's comment that Blanchet "assaulted a staff

member while children were in school" was not "of and concerning"

Salmon, and therefore not actionable. She argues that the district

court took this statement out of context, and that the full context

of the statement -- and full chain of posts, which at times refer

to Salmon by name -- make clear that Salmon was identified as the

person who brought Blanchet into the building, i.e., "[a] Union

Officer brought a Union Representative into a school building,




reports"); see also Jones v. Taibbi, 512 N.E.2d 260, 266 (Mass.
1987). Her argument is unavailing, as Massachusetts courts have
separately recognized, outside the fair-reporting context, that "a
minor inaccuracy will not support a defamation claim" when a
statement is substantially true. See, e.g., Reilly, at 79 N.E.2d
at 1210; see also Murphy v. Bos. Herald, Inc., 865 N.E.2d 746, 754
n.10 (Mass. 2007) (approving jury instruction for defamation claim
stating that "minor errors that do not change the readers'
understanding of its words, do not make the statement false");
Dulgarian, 652 N.E.2d at 607 (affirming summary judgement for
defamation-defendant despite minor factual inaccuracies where the
statements were "essentially correct" and the "tenor of the report
was accurate," when "viewed as a whole"). This is also consistent
with more widely recognized principles of defamation law. See,
e.g., Masson, 501 U.S. at 517 ("[A] statement is not considered
false unless it would have a different effect on the mind of the
reader from that which the pleaded truth would have produced."
(internal quotes and cites omitted)); Restatement (Second) of
Torts § 581A cmt. f (1977) ("[I]t is not necessary to establish
the literal truth of the precise statement made.            Slight
inaccuracies of expression are immaterial provided the defamatory
charge is true in substance.").


                              - 42 -
without    permission,        who    then    assaulted   a   staff     member      while

children were in the school."

               As an initial matter, we agree with Salmon that this

statement could be reasonably understood to refer to her.                           See,

e.g., Yong Li v. Yanling Zeng, 159 N.E.3d 199, 203–04 (Mass. App.

Ct. 2020) (explaining that the "of and concerning" test is met if

readers of statement "could reasonably interpret the defendant's

words to refer to the plaintiff" (quoting ELM Med. Lab'y, Inc. v.

RKO Gen., Inc., 532 N.E.2d 675, 679 (Mass. 1989))).                    A reasonable

jury     could     conclude     that        Moses's   comment    was,       at    least

tangentially, "of and concerning" Salmon, insofar as it identifies

involvement       of   "[a]    union      leader"     that   brought    an       alleged

"assault[er]" into the building.                   In an earlier comment, Moses

referred to the teacher who demanded the meeting as "Jen," and

other commenters in the chain of posts had previously referred to

the "union leader" as "Ms. Salmon."                Given the full context of the

Facebook-comment       thread       and   the   audience,    Salmon     was      readily

identifiable from Moses's use of "union leader."                           See, e.g.,

Reilly, at 797 N.E.2d at 1215-16 (jury could reasonably find that

defamatory       statements    not     expressly      "aimed"   at   the     plaintiff

"could    be     understood     to    'hit'     [him]"    through     innuendo      and

"interlaced . . . references to [the plaintiff]").

               Summary judgment in Moses's favor is still appropriate,

however, because the false, factual components of this statement


                                          - 43 -
are not defamatory as to Salmon.          "[W]hether a communication is

reasonably susceptible of a defamatory meaning, is a question of

law for the court."      Phelan v. May Dep't Stores Co., 819 N.E.2d

550, 554 (Mass. 2004).         In determining whether a statement is

factual    or   inactionable   opinion,    a   court    must   "examine    the

statement in its totality in the context in which it was uttered

or published," and "must consider all the words used, not merely

a particular phrase or sentence."         See Scholz, 41 N.E.3d at 45-46

(quoting Cole v. Westinghouse Broad. Co., 435 N.E.2d 1021, 1025

(Mass. 1982)).    Relevant factors to consider include "the specific

language   used,"   "whether    the   statement   is     verifiable,"     "the

general context of the statement," and "the broader context in

which the statement appeared."        Id. at 46 (quoting Milkovich v.

Lorain Journal Co., 497 U.S. 1, 9 (1990)).             "If it is plain that

the speaker is expressing a subjective view, an interpretation, a

theory, conjecture, or surmise, the statement is not actionable."

Id. (cleaned up).       Where facts are mixed with, or offered to

support an opinion, those facts must be defamatory as to the

plaintiff to be actionable.           See id. at 49 (concluding that

recitation of stress-inducing events that preceded a man's suicide

were factual, but not defamatory to the plaintiff that purportedly

caused those events, and therefore not actionable); McKee, 874

F.3d at 61 ("[An opinion] is 'immunized' so long as the speaker




                                  - 44 -
discloses all of the facts undergirding it and none of them are

both false and defamatory[.]").

             Here,   Moses's   comment   must   be    looked      at   in   its

entirety.24       See, e.g., Cole, 435 N.E.2d at 1025.            Although it

contains factual assertions that are either disputed -- i.e., that

Blanchet "assaulted" Tobin -- or perhaps overstated -- e.g., "while

children were in the school" -- these statements are not defamatory

as to Salmon.      See Scholz, 41 N.E.3d at 45-46, 49; Yohe v. Nugent,

321 F.3d 35, 40-41 (1st Cir. 2003) ("[I]naccuracy by itself does

not   make    a    statement   defamatory.").        The   only    defamatory



      24Moses full comment, made in the context of a discussion
about the November 22 incident, consisted of the following:
      I want to be clear.    A Union Officer brought a Union
      Representative   into   a   school   building,   without
      permission, who then assaulted a staff member while
      children were in the school. The secretary was so scared
      she was whispering for help into the phone when she
      answered a call at her desk. The busses had to be routed
      around police cruisers so the children could go into the
      school. Not a single care has been given to Mrs. Tobin,
      an 18 year teacher and 18 year principal in Billerica.
      None. Not a single thought has gone into how SERIOUS a
      danger your children could be in from the actions of an
      adult who tried to bully a woman.      The Union has no
      rights for administrative process, or to confidential
      information. And in demanding it and not following the
      rules there was actual, real danger brought into the
      Harrington Hallways. Then, on Chelmsford News I stood
      by while people turned a 6 year old boy into a mythical
      monster in order to excuse all of the above actions.
      There was enough information in those discussions to
      single out a child (and yes, some people figured out who
      the child is). I want you all to think about that, a 6
      year old was outed to excuse a mistake.


                                   - 45 -
connotation that Salmon reasonably alleges is that the comment

implies Salmon was responsible for bringing this "assaulter" into

the school and endangering children.            The fact that Salmon brought

Blanchet into the school is indisputably true.                  As is the fact

that at least Salmon's children were in the building at the time.

The implication that Salmon was responsible for Blanchet's ensuing

conduct is pure opinion.           It reflects Moses's "subjective views"

as to the sequence of events, potential danger posed to staff and

students, and Salmon's blameworthiness.               It is not a "verifiable

fact[]."    See Scholz, 41 N.E.3d at 46; Lawless, 160 N.E.3d at 1257

(statements     of   "rhetorical       hyperbole,      or   which   express    a

subjective    view   are    not    statements    of    actual   fact"   and   are

therefore not actionable as defamatory (internal quotes and cites

omitted)).    Cf. Greenbelt Co-op. Publ'g Ass'n v. Bresler, 398 U.S.

6, 13-14 (1970) (holding that use of the word "blackmail" to

describe plaintiff's negotiating position could not be understood

as a statement of fact); Reilly, 797 N.E.2d at 1213-14 (statement

"suggesting"     that      third     party    "suspected"       plaintiff     was

"responsible" for a missing medical file was protected opinion

based upon disclosed nondefamatory fact that the file was indeed

missing).     Read in its full context, Moses's statement, at most,

amounts to his own "personal conclusions about the information

presented."    See Piccone v. Bartels, 785 F.3d 766, 774 (1st Cir.

2015) (cleaned up) (quoting Phantom Touring v. Affiliated Publ'ns,


                                     - 46 -
953 F.2d 724, 730 (1st Cir. 1992)).           Where, as here, "the speaker

'outlines the facts available to him, thus making it clear that

the challenged statements represent his own interpretation of

those facts and leaving the [listener] free to draw his own

conclusions,'" a claim of defamation cannot survive.            See Piccone,

785 F.3d at 774 (quoting Riley v. Harr, 292 F.3d 282, 289 (1st

Cir. 2002)).

                III.   DENIAL OF MOTION FOR LEAVE TO AMEND

              Next, we turn to Salmon's appeal of the district court's

orders denying her requests to have her amended MWA claim "relate

back" to the date of original filing, which were raised in a motion

for leave to amend and then a motion for reconsideration.                 The

thrust of Salmon's argument is that state relation-back law should

have applied rather than the more restrictive rule under Federal

Rule of Procedure 15(c)(1)(C).       We review both orders for abuse of

discretion.      See U.S. ex rel. Ge v. Takeda Pharm. Co. Ltd., 737

F.3d 116, 127 (1st Cir. 2013).        In so doing, we are mindful that

"[t]he granting of a motion for reconsideration is an extraordinary

remedy which should be used sparingly."              Id. (quoting Palmer v.

Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006)) (other quotes

and   cites    omitted).     The   moving    party    "must   either   clearly

establish a manifest error of law or must present newly discovered

evidence" to warrant such relief.           Id. (internal quotes and cites

omitted); see also Caribbean Mgmt. Grp. V. Erikon LLC, 966 F.3d


                                   - 47 -
35, 44-45 (1st Cir. 2020).    For the reasons discussed, we find no

abuse of discretion.

A.

           In February 2020, Salmon sought leave to file a second

amended complaint ("SAC") to add a new a claim -- under the MWA,

against a new defendant, the Town of Chelmsford -- and have it

relate back to the original date of filing, June 2019.       Her only

argument to justify relation back was that the new claim "arose

out of the conduct, transaction, or occurrence set out . . . in

the original complaint," citing Federal Rule of Civil Procedure

15(c) without further argument.    Cf. Fed. R. Civ. P. 15(c)(1)(B);

see Mot. for Leave to File Second Am. Compl. at 3, Salmon v. Lang,

No. 19-cv-11378 (D. Mass. Feb. 19, 2020), Dkt. No. 31.              The

district   court   rejected   Salmon's   relation-back   argument   and

allowed her motion only insofar as the new claim alleged adverse

action occurring within the MWA's two-year limitations period,

i.e., back to February 2018.25    The district court concluded that

Salmon's new claim failed to satisfy the relation-back requirement

under Federal Rule 15(c)(1)(C), because it was motivated purely by

a new legal theory rather than mistake concerning the proper

defendant's identity.    See Krupski v. Costa Crociere, S.p.A., 560


     25 As a practical matter, this allowed Salmon to include
allegations underlying her transfer-request denials, in summer
2018, but precluded her from seeking redress for other alleged
adverse actions dating back to the November 22, 2017 incident.


                                - 48 -
U.S. 538, 552 (2010) (requirements for relation back under Rule

15(c)(1)(C)(ii)   not   satisfied   where   "failure   to   name   the

prospective defendant in original complaint was the result of a

fully informed decision as opposed to a mistake concerning the

proper defendant's identity").

          Salmon timely moved for reconsideration under Rule 60,

arguing -- for the first time -- that relation back was permitted

under Federal Rule 15(c)(1)(A), because the "law that provides the

applicable statute of limitations," here Massachusetts, "allows

relation back."   See Mass. R. Civ. P. 15(c) (allowing for relation

back for any claim arising out of the same "conduct, transaction,

or occurrence" set forth in original pleading).    Salmon also cited

several district court diversity cases holding that, under Federal

Rule 15(c)(1)(A), the less-restrictive Massachusetts Rule 15(c)

"displaces" the more-restrictive Federal Rule 15(c)(1)(C) to allow

for relation back of state-law claims, notwithstanding her failure

to show mistaken-identity.26


     26For instance, in Abernathy v. Dewey, the court held that
whether a diversity-plaintiff's "state-law claims relate back is
an issue of Massachusetts law," relying, in part, upon our
observation, in Morel v. Daimler-Chrysler AG, 565 F.3d 20, 26 (1st
Cir. 2009), that "Rule 15(c)(1)(A) 'cements in place a one-way
ratchet; less restrictive state relation-back rules will displace
federal relation-back rules, but more restrictive state-relation
back rules will not.'" Abernathy v. Dewey, 277 F. Supp. 3d 129,
137-38 (D. Mass. 2017); see also Cayo v. Fitzpatrick, 95 F. Supp.
3d 8, 13 (D. Mass. 2015) (same, in diversity case); Labrador v.
Indus. Contractors' Supplies, Inc., No. 13-cv-13029, 2015 WL
5737141, at *2 (D. Mass. Sept. 30, 2015) (same, in diversity case).


                               - 49 -
              The district court denied Salmon's motion in a brief

written order.        The court agreed that the Massachusetts rule was

less restrictive, as it granted broader discretion over relation

back, but determined that Federal Rule 15(c)(1)(A) does not require

a court to apply state relation-back rules in a "non-diversity

case . . . when doing so would contradict the terms of Fed. R.

Civ. P. 15(c)(1)(C)."             See Electronic Order, Salmon, No. 19-cv-

11378 (D. Mass. Feb. 25, 2020), Dkt. No. 34.                The court went on to

distinguish the cases cited by Salmon, finding that their reliance

on dictum from our decision in Morel was unpersuasive, particularly

in the non-diversity context.             Id.; see Morel v. Daimler-Chrysler

AG,   565    F.3d    20,     26   (1st    Cir.    2009)   (observing    that    Rule

15(c)(1)(A) "cements in place a one-way ratchet; less restrictive

state relation-back rules will displace federal relation-back

rules,      but   more      restrictive    state    relation-back      rules    will

not.'").      As the district court aptly noted, the Morel case did

not require construction of Rule 15(c)(1)(A) and it did not purport

to definitively engage with it. Rather, it determined that Morel's

holding was based on a determination that Rule 15(c)(1)(C) "applies

in a diversity case notwithstanding the incidence of a                          more

restrictive         state     rule"      because     Rule    15(c)     is      of    a

"quintessentially procedural nature" and compliant with the Rules

Enabling Act.       See Morel, 565 F.3d at 24-25 (emphasis added).                  The

district court reasoned that, because Federal Rule 15(c)(1)(C)


                                         - 50 -
imposes "specific limitations governing when 'an amendment changes

the party or the naming of the party against whom a claim is

asserted'"     and       Salmon's       suit     was    not   premised    on   diversity

jurisdiction,           the    federal      procedural        rule    controls.      See

Electronic Order, No. 19-cv-11378, Dkt. No. 34. To hold otherwise,

the district court determined, would risk neglecting its "inherent

power" to "bring about uniformity in the federal courts" and

potentially intrude upon the separation of powers embodied in the

Rules Enabling Act.            Id. (quoting Hanna v. Plummer, 380 U.S. 460,

472-73 (1965)).

B.

             "[I]t is settled beyond hope of contradiction that, at

least in the absence of exceptional circumstances, a party may not

advance new arguments in a motion for reconsideration when such

arguments could and should have been advanced at an earlier stage

of the litigation."              Caribbean Mgmt. Grp., 966 F.3d at 45; see

also Coons v. Indus. Knife Co., 620 F.3d 38, 44 (1st Cir. 2010).

Here,     Salmon        failed     to    raise     any    argument      involving    Rule

15(c)(1)(A)        in    her     original      motion    to   amend.      Instead,   she

addressed only the "freely given" standard, generally applicable

under Rule 15(a), and the discrete requirement under Federal Rule

15(c)(1)(B)-(C) that limits relation back to new claims arising

out     of   the    same       "conduct,       transaction,      or    occurrence    set

out . . . in        the       original      pleading."         "We     have    frequently


                                            - 51 -
emphasized that judges are not obligated to do a party's work for

him, 'searching sua sponte for issues that may be lurking in the

penumbra of the motion papers.'"         Coons, 620 F.3d at 44 (quoting

United States v. Slade, 980 F.2d 27, 31 (1st Cir. 1992)).                "This

is particularly true where, as here, the underdeveloped argument

raises complexities that defy an easy answer."               Id.; see, e.g.,

Pessotti v. Eagle Mfg. Co., 946 F.2d 974, 977-78, 980 (1st Cir.

1991) (discussing some of the difficulties that arise when a

federal   court   is   asked   to   apply    Massachusetts    relation   back

doctrine).

           Under these circumstances, we cannot conclude that the

district court abused its discretion in denying Salmon's first

motion or committed a manifest error of law in rejecting her

belated argument on reconsideration. We have not before determined

whether Rule 15(c)(1)(A) displaces Rule 15(c)(1)(C) with less

restrictive state law. Indeed, it does not appear that any federal

court of appeals has.     Moreover, even if Massachusetts Rule 15(c)

controlled, it is far from manifest that relation-back would still

be appropriate in Salmon's case.            See, e.g., Berman v. Linnane,

748 N.E.2d 466 (Mass. 2001) (explaining that "factors inform[ing]

a decision to permit amendment" include, inter alia, "whether an

honest mistake had been made in selecting the proper party").               In

declining to engage with these issues sua sponte, the district

court acted within its discretion in denying Salmon's motion for


                                    - 52 -
leave.   See U.S. ex rel. Ge, 737 F.3d at 128.       Its subsequent

denial of Salmon's motion to reconsider was not "plain[ly] and

indisputabl[y]" wrong such that it "amount[ed] to a complete

disregard of the controlling law."         See Venegas-Hernandez v.

Sonolux Records, 370 F.3d 183, 195 (1st Cir. 2004) (quoting Black's

Law Dictionary 563 (7th ed. 1999) (Manifest error)); Guy v. Crown

Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) (applying the same

definition in the evidentiary context).    Because Salmon has failed

to clearly establish that the district court committed a manifest

error of law, we find no abuse of discretion in its denial of her

motion under Rule 60.    See, e.g., Caribbean Mgmt. Grp., 966 F.3d

at 45 (declining to inquire into merits of new theory for relief

raised for the first time on reconsideration, and holding no abuse

of discretion); Coons, 620 F.3d at 44 (holding that plaintiff

forfeited Rule 15(c)(1)(A) argument by not raising it in opposition

to defendant's post-judgment motion and that it could not "be

'resurrected on appeal'" (internal quotes and cites omitted)).

                        IV.   DISCOVERY RULINGS

          Finally, Salmon contends that the defendants effected a

subject-matter waiver over all attorney-client communications and

work product related to the investigation of the November 22

incident by disclosing six attorney-client privileged emails in

response to one of Salmon's discovery requests.    On appeal, Salmon

challenges the district court's orders denying her motion to compel


                                - 53 -
further disclosure on this subject and granting a motion to quash

a subpoena ad testificandum served on the School Committee's

investigating attorney.          The defendants argue that disclosure of

these privileged materials was inadvertent and that the district

court     appropriately       limited      waiver    to    the   contents      of    the

Investigation        Report    and   the    attached       emails.27      We       review

discovery orders for "abuse of [the district court's] considerable

discretion."     Wells Real Est. Inv. Tr. II, Inc. v. Chardon/Hato

Rey P'ship, S.E., 615 F.3d 45, 58 (1st Cir. 2010) (quoting Ayala-

Genera v. Bristol Myers-Squibb Co., 95 F.3d 86, 91 (1st Cir. 1996).

Given the trial court's "broad discretion," Ayala-Genera, 95 F.3d

at 91, we will "intervene . . . only upon a clear showing of

manifest     injustice,       that   is,     where    the     [district]       court's

discovery order was plainly wrong and resulted in substantial

prejudice to the aggrieved party." Dennis v. Osram Sylvania, Inc.,

549 F.3d 851, 860 (1st Cir. 2008).               Here, we find no error.

             Federal    Rule    of   Evidence       502   provides     that    "waiver

extends    to   an    undisclosed    [privileged          communication       or    work-

product] . . . only if: (1) the waiver is intentional, (2) the

disclosed and undisclosed communications or information concern



     27 Salmon does not appear to contend that the Investigation
Report itself, which was produced, was an attorney-client
privileged communication with waiver implications.   She focuses
only on the six unredacted emails attached to a redacted version
of the report.


                                        - 54 -
the same subject matter, and (3) they ought in fairness to be

considered together."          Fed. R. Evid. 502(a).       The key question is

whether the waiver was intentional.              See Bear Republic Brewing Co.

v. Cent. City Brewing Co., 275 F.R.D. 43, 47 (D. Mass. 2011); see

also   Fed.     R.    Evid.    502(a)     advisory    committee    notes    ("[A]n

inadvertent disclosure of protected information can never result

in a subject matter waiver.").            Moreover, subject-matter waiver is

generally reserved for "situations in which a party intentionally

puts protected information into the litigation in a selective,

misleading and unfair manner."               Fed. R. Evid. 502(a) advisory

committee notes.

              Here, the record supports a finding that the defendants'

disclosure of the privileged materials was inadvertent.                       Upon

discovering that the unredacted emails had been disclosed, defense

counsel notified Salmon's counsel of the "inadvertent disclosure"

and requested that the unredacted materials be returned.                   Salmon

asserts   that       this    disclosure    was   intentional      and   selective,

arguing   that       the    defendants    "released    certain    communications

between Lang and the investigators/attorneys to support their

defense that they had adequate justification to discipline Salmon

for non-retaliatory reasons."             But Salmon presents no support for

this contention.            We find that the court acted well within its

discretion in limiting           the scope of waiver to the disclosed

documents and in granting the motion to quash.


                                        - 55 -
                        V.   CONCLUSION

         For the foregoing reasons, we AFFIRM the judgment

below.




                             - 56 -